         Case 7:20-cv-ui:.~4/-K.MK. uocumem .:Stl         1-11ea uo1L~1L.J.   l"'ct!::Jt:: .L u1 L




                        MEMO ENDORSED
                                                                        Main Brooklyn Office
                                                     1602 McDonald Avenue, Brooklyn, NY 11230


TURTURRO LAW, P.C.                    Phone: (718) 384-2323 • Fax: (718) 384-2555 • E-Mail:
                                      natraj@turturrolawpc.com • www.turturrolawpc.com

Matthew J. Turturro, Esq. (Managing Partner)
*Natraj S. Bhushan, Esq. (Partner)
Paulina Bellantonio, Esq. (Associate)
Anthony A. Nozzolillo, Esq. (Of Counsel)
*Admitted in NY and NJ

                                          May 23, 2021

ViaECF
Hon. Kenneth M. Karas, USDJ
300 Quarropas Street, Chambers 533
White Plains, NY 10601-4150

               Re:             The Proimmune Company, LLC v Holista Colltech Ltd. et al.
               Docket No.:     7:20-cv-1247(KMK)
               Subject:        APPLICATION TO EXTEND TIME TO FILE MOTIONS
                               FOR SUMMARY WDGMENT

Dear Judge Karas,

        The undersigned is the attorney for defendant Holista Colltech Ltd ("Defendant" or

"Holista"). On consent of Plaintiff, I make this letter application for a one week extension from

the May 31, 2021 deadline for each party to file their respective summary judgment motions.

        Defense counsel would benefit from the additional week and this is the first request for

the relief sought.     For the foregoing reasons, the parties respectfully seek leave to amend

their initial summary judgment briefing schedule to the following:

    •   Plaintiff and Defendant shall file their initial summary judgment motion papers on or

        before June 7, 2021;

    •   Any opposition to the other's motion papers shall be filed on or before July 8, 2021; and,




                                                 1
         case r:;,w-cv-UlL4 r-KMK uocumem dts              1-11e   •   u':JtL.jtL1.   t-'i::l.Yt:: Lu,   L




   •   Any reply papers in further support of either party's motion shall be filed on or before

       July 31, 2021.

       We thank the Court for its consideration.

                                                       Respectfully submitted,
                                                       TURTURRO LAW, P.C.
                                                       By: /s/ Natraj S. Bhushan

To (via ECF): Ryan Abbot & Rowennnakete P. Barnes


             Granted.




             5/24/21




                                                   2
